PER CURIAM.
We affirm the trial court’s order of revocation of probation and order denying his motion to mitigate sentence. The trial court did not err in departing from the recommended guidelines sentence. Addison v. State, 452 So.2d 955 (Fla. 2d DCA 1984).
However, although the transcript reflects that the trial judge verbally imposed a sentence of thirteen months, the amount of time specified as the sentence in the written judgment and order revoking probation was specified as thirty (30) months. We, therefore, remand this case to the trial court for a review of this discrepancy to verify which sentence is correct.
RYDER, C.J., and SCHEB and SCHOONOVER, JJ., concur.